TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-06-00062-CR
NO. 03-06-00063-CR

NO. 03-06-00064-CR

NO. 03-06-00065-CR







Jason Vidal, Appellant

 
v.


The State of Texas, Appellee


 




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 00-2643, 00-2644, 995247 & 995391, HONORABLE BOB PERKINS, JUDGE PRESIDING





M E M O R A N D U M    O P I N I O N



Jason Vidal was granted an out-of-time appeal from these August 2000 convictions
for aggravated assault.  Mr. Joel Silva, the court reporter at the trial who is now retired, has informed
the Court by letter that he cannot find his notes from the trial and is therefore unable to prepare the
reporter's record.
The appeal is abated.  The district court shall determine whether it is possible for the
lost record to be replaced by agreement of the parties.  Tex. R. App. P. 34.6(f).  A supplemental 
record containing the court's findings and the transcription of any hearing shall be filed no later than
November 17, 2006.

				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   October 23, 2006
Do Not Publish